DETAILED ACTION
Claim 10-14, 16-18, 20, 22 and 25-27 were rejected in the Office Action mailed 5/6/2022.
Applicants filed a Request for Continued Examination, and amended claims 10-11, 13-14, 20 and 25-26, and added claims 28-29 on 9/2/2022.
Claims 1-6, 10-14, 16, 20, 22 and 25-29 are pending, and claims 1-6 are withdrawn.
Claims 10-14, 16, 20, 22 and 25-29 are rejected.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claim 13, line 2 and claim 25, line 13, recites a term “predominantly”. However, it is unclear what “predominately” would encompass or how much monomeric titanium metal must be incorporated into the MFI framework to be considered as “predominately”. Further, the term “predominantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner interprets the terms refers to any amount. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14, 16, 20, 22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Grieneisen et al., Synthesis of TS-1 in fluoride medium. A new way to a cheap and efficient catalyst for phenol hydroxylation, Microporous and Mesoporous Materials, 37, 2000, 376-386 (provided in IDS received on 08/17/2021) (Grieneisen), in view of Cheong, KR 20060003933 A (Cheong), Louis et al., Synthesis of ZSM-5 zeolite in fluoride media: an innovative approach to tailor both crystal size and acidity, Microporous and Mesoporous Materials, 2004, 74, 171-178 (Louis) (provided in IDS received on 08/17/2021), and Qin et al., Comparative study of nano-ZSM-5 catalysts synthesized in OH- and F- media, Adv. Funct. Mater. 2014, 24, 257-264 (Qin).
The examiner has provided a machine translation of Cheong, KR 20060003933 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 10-11, 14, 16, 22, 25-27 and 29, Grieneisen discloses titanium silicalite-1 (TS-1) was synthesized in fluoride medium (Grieneisen, Abstract); titanium silicalite-1 (TS-1) is of MFI-type zeolite (Grieneisen, page 379, left column, 1st paragraph).
Grieneisen further discloses mixed alkoxide method in TPAOH+HF medium (Grieneisen, page 380, left column, bottom paragraph), a typical synthesis was as follows:
Tetraethylorthotitanate (TEOT) was carefully dripped into tetraethyl orthosilicate (TEOS). The temperature was raised to 35°C, and the reactants were mixed for 15 min to obtain depolymerization of the titanate oligomers that may be present in TEOT. Then the mixture was cooled to 0°C, and a 20% aqueous solution of TPAOH (i.e., tetrapropylammonium hydroxide) was added dropwise very slowly into the mixture (if a white precipitate appears, amorphous TiO2 has been formed and the synthesis has failed). After addition of TPAOH the sol was heated at 80°C and kept at this temperature for 2 h (reading upon hydrolyzing a composition comprising a titanium butoxide, a tetraalkylorthosilicate, and a quaternary tetraalkylammonium hydroxide (SDA-OH)). To this clear solution, distilled water, silicalite-1 seeds and a 40% HF solution were added. After the fluoride addition the mixture gelified and was transferred to a Teflon-lined autoclave. The autoclave was heated to 170°C for 5 days without stirring to obtain crystallization (reading upon contacting hydrofluoric acid (HF) and the zeolite synthesis gel under hydrothermal conditions) (Grieneisen, page 380, right column, 2nd paragraph).

Grieneisen further discloses the titanium species are essentially located in framework positions (Grieneisen, Abstract); the only phrase observed in the XRD patterns of the calcined samples A to C is the MFI-type phase (no crystalline TiO2) (Grieneisen, page 381, right column, 2nd paragraph), the incorporation of titanium in the MFI framework was also confirmed by FTIR and DR UV-VIS spectroscopy, which exhibits a strong absorption band attributed to a stretching mode of an [SiO4] unit bonded to a Ti4+ ion (Grieneisen, page 381, right column, bottom paragraph), reading upon does not possess metal oxide domains and monomeric titanium metal is predominantly incorporated into the MFI framework.

Grieneisen does not explicitly disclose (a) hydrolyzing a composition comprising a titanium butoxide; (b) wherein the HF and SDA-OH have a molar ratio (moles HF/moles SDA-OH) of about 1.1 to about 2.0; or the molar ratio is about 1.1 to about 1.5; or the molar ratio is about 1.25 to about 1.5; (c) the zeolite that is formed is hydrophobic.

With respect to the difference (a), Cheong teaches titanium silicalite zeolite (Cheong, Abstract). Cheong specifically teaches the titanium source is at least one of tetra ethyl ortho titanate (TEOT), titanium butoxide, titanium ethoxide, titanium isoprooxide, titanium chloride, titanium oxide chloride (Cheong, page 3, 9th paragraph); a titanium compound capable of hydrolysis is used as the titanium source, and tetra ethyl ortho titanate (TEOT), titanium butoxide, titanium ethoxide, titanium isoprooxide, titanium chloride, titanium oxide chloride, and the like are used (Cheong, paragraph spanning between pages 3-4).
Cheong is analogous art as Cheong is drawn to titanium silicalite zeolite.
In light of the disclosure of Cheong of the equivalence and interchangeability of using tetra ethyl ortho titanate (TEOT) as disclosed in Grieneisen (Grieneisen, page 380, right column, 2nd paragraph), with titanium butoxide as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use titanium butoxide as the titanium source in Grieneisen, and thereby arrive claimed limitation.

With respect to difference (b), Louis teaches the synthesis of H-[F]ZSM-5 zeolites with different F/Si ratio in order to investigate the effect of fluorine on the physico-chemical properties to the materials (Louis, page 172, left column, 3rd paragraph, lines 1-4). 
As Louis expressly teaches, a higher concentration of F- in the synthesis solution leads to the formation of larger crystals and it can be concluded that the syntheses via this unconventional route allows to vary the size of the crystals maintaining high crystallinity (Louis, page 174, right column, 3rd paragraph, lines 2-6), and by varying the concentration of fluorides in the gel, it is possible to tailor the size of the crystals and their surface acidity (Louis, page 177, left column, Conclusions, lines 3-5).
Louis is analogous art as Louis is drawn to synthesis of zeolites with fluoride.
In light of the motivation of varying the concentration of fluorides as taught by Louis, it therefore would be obvious to a person of ordinary skill in the art to use varying concentrations of HF in the synthesis solution and therefore the molar ratio of the HF and the SDA-OH in the synthesis of Grieneisen, including the presently claimed ranges, to tailor the size of the crystals and surface acidity of synthesized zeolite, and thereby arrive at the claimed invention. 

With respect to difference (c), Qin teaches preparing nanosized ZSM-5 crystals by direct synthesis in fluoride medium (Qin, page 257, right column, bottom paragraph, lines 1-2). Qin further discloses the use of fluoride synthesis approach leads to minimized number of non-bridge ≡SiO- defects (i.e., silanol groups) (Qin, page 257, right column, middle of 2nd paragraph); the presence of more silanols inside ZSM-5-OH (i.e., zeolite prepared in hydroxyl medium) makes it more hydrophilic than ZSM-F, and in reaction where H2O is a major product, the more hydrophobic ZSM-F shifts the reaction towards products (i.e., zeolite prepared in fluoride medium is hydrophobic) (Qin, page 262, bottom section of right column).
As Qin expressly teaches, the material synthesized in a hydroxyl medium contains a substantially larger number of surface and internal silanols that impact significantly its catalytic performance in methanol to hydrocarbon transformation. While the two materials exhibit similar selectivity in methanol transformations, the catalyst synthesized in fluoride medium (i.e., with minimized silanol groups) shows superior activity and resistance to deactivation (page 257, bottom half section of Abstract).
Qin is analogous art as Qin is drawn to preparation of zeolite in fluoride medium.
In light of the motivation of minimizing silanol groups as taught by Qin, it therefore would be obvious to a person of ordinary skill in the art to conduct the method of Grieneisen of synthesizing TS-1 which is already in fluoride medium, to from a zeolite that hydrophobic, in order to achieve superior activity and resistance to deactivation, and thereby arrive at the claimed invention.

Furthermore, Grieneisen discloses that after addition of TPAOH the sol was heated at 80°C and kept at this temperature for 2 h (Grieneisen, page 380, right column, 2nd paragraph). Given that Grieneisen uses identical or substantially identical process and reagents with that of the present invention in the preparation of a zeolite synthesis gel (specification, page 32, bottom paragraph), it is clear that there would necessarily be alcohol formation from the hydrolysis step, which would necessarily evaporate during the heating at 80°C for 2 h.


	
Regarding claim 12, as applied to claim 10, Grieneisen in view of Cheong, Louis and Qin does not explicitly disclose “wherein the formed hydrophobic zeolite comprises a density of silanol groups characterized by infrared spectroscopy as a ratio of the area of IR peaks of O-H vibrations to Si-O-Si overtone vibrations (AO-H/ASi-O-Si), wherein the density of silanol groups (ɸ) is about 0.5 or less”.
However, Qin teaches the use of fluoride synthesis approach allows the crystallization of zeolites in slightly acidic to slightly basic medium, and the near neural pH medium leads to minimized number of non-bridge ≡SiO- defects (i.e., silanol groups) (Qin, page 257, right column, middle of 2nd paragraph).
As Qin expressly teaches, the material synthesized in a hydroxyl medium contains a substantially larger number of surface and internal silanols that impact significantly its catalytic performance in methanol to hydrocarbon transformation. While the two materials exhibit similar selectivity in methanol transformations, the catalyst synthesized in fluoride medium (i.e., with minimized silanol groups) shows superior activity and resistance to deactivation (Qin, page 257, bottom half section of Abstract).
In light of the motivation of minimizing silanol groups as taught by Qin, it therefore would be obvious to a person of ordinary skill in the art to reduce density of silanol groups of zeolite of Grieneisen in view of Cheong, Louis and Qin, including the presently claimed, in order to achieve superior activity and resistance to deactivation, and thereby arrive at the claimed invention.

	
Regarding claim 13, as applied to claim 10, given that Grieneisen in view of Cheong, Louis and Qin teaches the titanium species are essentially located in framework positions of the MFI zeolite (Grieneisen, Abstract), which is identical or substantially identical in structure and composition with the Ti substituted MFI disclosed in the specification (specification, page 32, bottom paragraph), therefore, it is clear that the Ti of Grieneisen Cheong, Louis and Qin would necessarily and inherently meet the claimed limitation of characterized by a band edge energy of about 4.8 eV to about 5.0 eV. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Regarding claim 20, as applied to claim 10, Qin teaches preparing nanosized ZSM-5 crystals by direct synthesis in fluoride medium (Qin, page 257, right column, bottom paragraph, lines 1-2). Qin further discloses silicalite-1 seeds (i.e., a seed with zeolite corresponding to MFI framework) were added to the precursor gels to reduce crystallization times and to facilitate the synthesis of nanosized crystals (Qin, page 257, bottom paragraph, lines 4-6).
As Qin expressly teaches, the largest crystals were observed in the absence of seeds, sub-micrometer crystals were observed in the sample synthesized with 2.5 wt% seeds and a further increase of the seed content (5 wt%) resulted in much smaller, ca. 200 nm ZSM-5 crystals (Qin, page 258, right column, bottom paragraph, lines 3-11).
In light of the motivation of seeding with a zeolite, e.g. silicalite-1 (MFI framework), as taught by Qin, it therefore would be obvious to a person of ordinary skill in the art to include seeding with a zeolite, e.g., silicalite-1 (MFI framework), in the synthesis of Grieneisen in view of Cheong, Louis and Qin, in order to reduce crystallization time and facilitate the synthesis of nanosized crystals, and thereby arrive at the claimed invention.

Regarding claim 28, as applied to claim 27, given that Grieneisen in view of Cheong, Louis and Qin teaches the titanium species are essentially located in framework positions of the MFI zeolite (Grieneisen, Abstract), which is identical or substantially identical in structure and composition with the Ti substituted MFI disclosed in the specification (specification, page 32, bottom paragraph), therefore, it is clear that the hydrophobic zeolite of Grieneisen Cheong, Louis and Qin would necessarily and inherently meet the claimed limitation of characterized by a band edge energy of about 4.8 eV. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Response to Arguments
In response to the amended claim 10, which recites, “hydrolyzing a composition comprising a titanium butoxide…and does not possess metal oxide domains”, it is noted that Carati in view of Louis and Qin would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Carati in view of Louis and Qin are withdrawn from the record. Further, Serrano is no longer needed to be used as an evidence reference. However, the amendment necessitates a new set of rejections over Grieneisen in veiw of Cheong, Louis and Qin as set forth above.

Applicant primarily argues:
“Applicant has discovered that hydrolyzing a zeolite synthesis gel comprising titanium butoxide (TiBO) results, surprisingly, in a Ti-MFI zeolite structure that does not possess detectable titanium oxide (TiO2), as determined by the large band edge energy shown for M-MFI samples in Table 1, compared to reported values for metal oxides (see specification at page 22, line 29 to page 23, line 3).”

Remarks, p. 7

The Examiner respectfully traverses as follows:
It is noted that Grieneisen already discloses the titanium species are essentially located in framework positions (Grieneisen, Abstract); the only phrase observed in the XRD patterns of the calcined samples A to C is the MFI-type phase (no crystalline TiO2) (Grieneisen, page 381, right column, 2nd paragraph), the incorporation of titanium in the MFI framework was also confirmed by FTIR and DR UV-VIS spectroscopy, which exhibits a strong absorption band attributed to a stretching mode of an [SiO4] unit bonded to a Ti4+ ion (Grieneisen, page 381, right column, bottom paragraph), reading upon does not possess metal oxide domains and monomeric titanium metal is predominantly incorporated into the MFI framework. Therefore, a Ti-MFI zeolite structure that does not possess detectable titanium oxide (TiO2) is not surprising.


Applicant further argues:
“In the specification, UV-Vis spectra (Figure 7) show the onset of absorbance above 4.3 eV, and Raman spectra (Figure 8) show no peaks below 200 cm1. These results indicate the absence of bulk anatase or nanometer sized TiO2. Furthermore, Applicant's more recent work has shown the titanium present in the MFI framework as prepared by the claimed method is about quantitatively catalytically active, hence not in a TiO2 phase (see page 95, left column, 1st paragraph of attached Journal of Catalysis 405 (2022) 91-104). 
The incorporation of Ti atoms into the MFI structure is believed to result from the slow hydrolysis of TiBO to form Ti(OH)4 that polymerizes with Si(OH)4. By combining slow hydrolysis of TiBO with the HF to slow crystallization and growth, the competitive growth of the TiO2 anatase phase is suppressed while also achieving low densities of silanol defect groups in the final zeolite structure. 
Applicant has demonstrated that the addition of HF to TiBO leads to stable Ti fluoride complexes (peaks labelled in NMR and Raman spectra presented in Figures 14 - 16) that have not been reported previously. These unique Ti fluoride species hydrolyse slowly, which maintains a low concentration of reactive Ti monomers in solution. This strategy leads to preferential incorporation into the growing silicate crystals and suppresses the nucleation and growth of TiO2 impurities.

TiBO in combination with a greater than 1 molar ratio of hydrofluoric acid (HF) and tetraalkylammonium hydroxide (SDA-OH) provides a surprisingly low silanol density in a Ti- MFI zeolite that has no detectable TiO2 in its structure. Applicant has also observed that the ratio affects the amount of titanium metal that is incorporated in the MFI framework (see Table 1, Figure 12, and specification at page 26, lines 12-14), thereby, establishing a range that maximizes metal incorporation and minimizes silanol density.”

Remarks, p. 7-8

The Examiner respectfully traverses as follows:
First, Grieneisen already recognizes the criticality of Ti-MFI zeolite structure that does not possess detectable titanium oxide (TiO2), as Grieneisen discloses the titanium species are essentially located in framework positions (Grieneisen, Abstract) and therefore, a Ti-MFI zeolite structure that does not possess detectable titanium oxide (TiO2) is not surprising, and Grieneisen already meets the claimed limitation, as set forth above.

Secondly, the data to show advantageous effects by hydrolyzing a zeolite synthesis gel comprising titanium butoxide and contacting the synthesis gel with HF, wherein the HF and the SDA-OH have a molar ratio (moles HF/moles SDA-OH) of about 1.1 to about 2.0 in the present invention is not persuasive for the following reasons.
The data is not commensurate in scope with the claims. The data only shows a) hydrolyzing a composition comprising a specific amount of titanium butoxide, a specific amount and type of tetraalkylorthosilicate, a specific amount and type of quaternary tetraalkylammonium hydroxide (SDA-OH); b) evaporating a specific amount of alcohol from the hydrolyzed composition to form a zeolite synthesis gel; c) contacting hydrofluoric acid (HF) and the zeolite synthesis gel under hydrothermal conditions; at a specific ratio of moles HF/moles SDA-OH, using specific hydrolysis conditions, e.g., temperature and time, and using specific crystallization temperature and time; while the claimed invention broadly recites d) hydrolyzing a composition comprising any amount of titanium butoxide, any amount and type of tetraalkylorthosilicate, any amount and type of quaternary tetraalkylammonium hydroxide (SDA-OH); e) evaporating any amount of alcohol from the hydrolyzed composition to form a zeolite synthesis gel; f) contacting hydrofluoric acid (HF) and the zeolite synthesis gel under hydrothermal conditions; at any ratio of moles HF/moles SDA-OH, using any hydrolysis conditions, e.g., temperature and time, and using any crystallization temperature and time.

The data does not provide proper side by side comparison. The closes side-by-side comparison appears to be Samples Ti-MFI-F(1) and Ti-MFI-F(1.5) (specification, page 21, Table 1). However, in addition to the difference of HF:TPAOH ratio (i.e., the ratio of HF-SDA-OH), there is also difference in metal loading. Thus, it is unclear what results in the low silanol density.

Further, the data does not show using the upper- and lower-ends of HF and the SDA-OH ratio of about 1.1 to about 2.0, specifically, the data only discloses HF and the SDA-OH ratio of 1.25 and 1.5. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of about 1.1 to about 2.0.


Applicant further argues:
“None of the cited references disclose a ratio of about 1.1 to about 2.0 in combination with titanium butoxide.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Grieneisen in view of Cheong, Louis and Qin teaches claimed inventions, including a ratio of about 1.1 to about 2.0 in combination with titanium butoxide, as set forth above in pages 4-7.

Applicant further argues:
“In contrast, Louis teaches (at top of page 172, 2" d column) "The mole ratios were as follows: 
TPA-Br:TEOS:NaAO2:NH4F:H2O=0.07:1:0.0 12:0.3-1.6:80". Using the range 0.3-1.6 for NH4F and the value of 0.07 for TPA-Br (assuming that it may convert to an equivalent amount of TPA-OH), the ratio of fluoride ion to SDA-OH is 4.3 to 23 (or higher). Therefore, Louis teaches a ratio that is more than 2x higher to about 21x higher than the HF:SDA-OH ratio recited in amended claim 10.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Louis is only used as teaching reference in order to teach that F- is a result effective variable, specifically, a higher concentration of F- in the synthesis solution leads to the formation of larger crystals and it can be concluded that the syntheses via this unconventional route allows to vary the size of the crystals maintaining high crystallinity (Louis, page 174, right column, 3rd paragraph, lines 2-6), and by varying the concentration of fluorides in the gel, it is possible to tailor the size of the crystals and their surface acidity (Louis, page 177, left column, Conclusions, lines 3-5), as set forth above in page 6. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Grieneisen. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).


Applicant further argues:
“Similarly, the Experimental Section of Qin (at page 263) teaches the synthesis of ZSM-5 samples in fluoride medium (F-ZSM-5) was performed from a gel with the composition: 
0.142TPABr:0.135TPAOH:0.072A12O3:1.0SiO2:0.616NH4F:20H2O. Therefore, the ratio of NH4F to TPAOH is 0.616/0.135= 4.6, more than 2x higher than the HF:SDA-OH ratio recited in amended claim 10.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Qin is only used as teaching reference in order to teach to from a zeolite that hydrophobic and seeding with a zeolite. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference **. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732